MEMORANDUM OPINION
No. 04-05-00261-CR
Casey BRIZENDINE,
Appellant
v.
The STATE of Texas,
Appellee
From the 227th Judicial District Court, Bexar County, Texas 
Trial Court No. 2002-CR-7376
Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by: Sarah B. Duncan, Justice

Sitting: Sarah B. Duncan, Justice
  Phylis J. Speedlin, Justice
  Rebecca Simmons, Justice

Delivered and Filed: May 17, 2006

MOTION TO WITHDRAW GRANTED; AFFIRMED
 Casey Brizendine pleaded nolo contendere to possession of a controlled substance in exchange for the State's
recommendation that adjudication be deferred. Pursuant to the plea agreement, the trial court deferred adjudication and
placed Brizendine on community supervision for a period of three years. The State later filed a motion to adjudicate guilt,
alleging Brizendine violated various conditions of his community supervision. Brizendine pleaded true to four alleged
violations. The trial court adjudicated Brizendine guilty and sentenced him to two years in the Texas Department of
Criminal Justice - State Jail Division. 
 Brizendine's court-appointed appellate attorney filed a motion to withdraw and a brief in which he raises no arguable points
of error and concludes this appeal is frivolous and without merit. The brief meets the requirements of Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel states Brizendine was provided a copy of the brief and motion to
withdraw. Brizendine was informed of his right to review the record and file his own brief but has not done so. 
 After reviewing the record and counsel's brief, we find no reversible error and agree with counsel the appeal is wholly
frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We therefore grant the motion to
withdraw filed by Brizendine's counsel and affirm the trial court's judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86
(Tex. App.-San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.-San Antonio 1996, no pet.).


       Sarah B. Duncan , Justice


Do not publish